      Case 2:15-cv-02204-TLN-DB Document 76 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CALVIN MOUNTJOY,                                  No. 2:15-cv-2204 TLN DB
12                        Plaintiff,
13            v.                                        ORDER
14    BANK OF AMERICA N.A., SETERUS,
      INC., FEDERAL NATIONAL
15    MORTGAGE ASSOCIATION, and
      RECONTRUST,
16

17                        Defendants.
18

19          On March 1, 2021, defendant Seterus, Inc., noticed a motion to compel for hearing before

20   the undersigned on March 19, 2021, pursuant to Local Rule 302(c)(1). (ECF No. 75.)

21   Defendant’s motion is brought pursuant to Local Rule 251(e). (ECF No. 72 at 2.) Pursuant to

22   Local Rule 251(e), plaintiff was to “file a response thereto not later than seven (7) days before

23   the” March 19, 2021 hearing. Plaintiff, however, has not filed a timely response.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The March 19, 2021 hearing of defendant’s motion to compel (ECF No. 72) is

26   continued to April 16, 2021;

27          2. Within fourteen days of the date of this order plaintiff shall show good cause in writing

28   for plaintiff’s conduct;
                                                       1
     Case 2:15-cv-02204-TLN-DB Document 76 Filed 03/16/21 Page 2 of 2


 1          3. On or before April 2, 2021, plaintiff shall file a response to defendant’s motion;
 2          4. Defendant may file a reply to plaintiff’s response on or before April 9, 2021; and
 3          5. Plaintiff is cautioned that the failure to timely comply with this order may result in an
 4   order imposing an appropriate sanction. See Local Rules 110 and 183.
 5   DATED: March 16, 2021                        /s/ DEBORAH BARNES
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
